Citation Nr: 1639364	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran had active honorable service from September 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction currently resides with the RO in Pittsburgh, Pennsylvania.

In September 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

In October 2013, the Board remanded this case for further development.  The requested development was undertaken, and the case has been returned to the Board for further appellate review.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDING OF FACT

The medical evidence of record shows that the Veteran's psychiatric disability is predominantly manifested by symptoms of chronic sleep impairment in the form of nightmares, flashbacks, difficulty concentrating, hypervigilance, exaggerated startle response, feeling jumpy, and social distancing.



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, VA's duty to notify was satisfied by a letter in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, (West 2014); 38 C.F.R. § 3.159 (2015); see also the Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist was met through the collection of pertinent treatment records and by providing the Veteran adequate examinations of his PTSD disability in October 2009 and November 2013.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings may be assigned for separate periods of time when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).  

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Analysis

VA treatment records from May 2009 through November 2013 reflect that the Veteran has continued his psychotropic medication which he feels helps him, although he stated he takes his medication when he feels he needs it.  

The October 2009 VA PTSD examination reflects that the Veteran reported good relationships with his wife and 2 adult daughters.  He provides care for his youngest daughter who lives at home with him and his wife due to a medical condition.  The Veteran also reported that for the last 8-9 years he has worked part-time providing maintenance for an apartment complex.  The Veteran reported a suicide attempt in May 1972 but denies experiencing suicidal ideation, intents, or plans since then.  The Veteran's VA treatment records showed individual psychiatric treatment approximately twice a year and a prescription for Sertraline, which the Veteran stated decreased his symptoms.  Per the Veteran, his current most significant symptoms of PTSD were described as difficulty concentrating, chronic sleep impairment due to frequent nightmares, flashbacks, and isolation from friends and family.  He denied any history or symptoms of panic attacks, obsessive/compulsive disorder (OCD), or mania, as well as any episodes of significant depression with the exception of normal responses to stressful life events such as friends dying and his daughter's illness.  The Veteran reported that typically his mood is fairly good and his anxiety is generally low.  He stated he enjoyed going for daily morning 5 mile walks around the lake near his house to clear his head.  The Veteran also reported that he often lifts weights or does push-ups, when the weather is nice enjoys doing yardwork or fishing, and in the evenings enjoys watching sports on television and spending time with his family.  The examiner assessed the Veteran's PTSD as chronic and moderate, and noted his symptoms of PTSD were unchanged and consistent with his previous reports in 1994.  

During the Veteran's September 2011Board hearing, he testified that his PTSD symptoms had worsened since the prior October 2009 VA PTSD examination.  Specifically, he reported problems with concentration, flashbacks, nightmares, exaggerated startle response, hypervigilance, and feeling jumpy.  The Veteran also reported that he occasionally meets with fellow Veteran's for breakfast and that he has a good relationship with his wife and daughters.  The Veteran stated that he received treatment for his PTSD approximately twice per year.  

At a November 2013 VA PTSD examination, the Veteran reported the most recent visit with his psychiatrist was in June 2011.  He stated that he did not like going to that VA medical center and stopped attending his appointments.  He reported good family relationships with his wife, who he stated is very supportive of him, as well as his daughters, one of whom lives with him.  The Veteran stated that his oldest daughter lives in Massachusetts, but he has a good relationship with her, her husband, and his grandchildren although he doesn't see or talk to them on the phone frequently.  He also reported good relationships with his 3 siblings, although, like his oldest daughter, he doesn't see them frequently.  The Veteran continues to work part-time as a maintenance worker at a local apartment complex.  He stated that he enjoys his work as he works by himself which he prefers.  The Veteran reported that his PTSD symptoms occasionally interfered with his work schedule in the form of poor concentration due to intrusive thoughts and images, but noted the disruptions were for relatively brief periods of time.  Socially, the Veteran reported that he essentially has no friends, however he did state he has one friend who he sees infrequently.  He stated that he does not participate in clubs, community organizations, or attend church, which was also true at the time of the last VA examination.  The Veteran did report that he enjoys solitude and liked to go on hikes, shoot archery, and hunt by himself in the woods as he finds it peaceful.  After review of the claims file and an interview with the Veteran, the examiner concluded that although the Veteran reports a worsening of his PTSD symptoms since the last VA examination his psychosocial functioning appears to have remained consistent since that time, suggesting no decline in functionality.  The examiner noted that the Veteran has received occasional outpatient psychiatric treatment in the form of medication management and does not take his psychotropic medications regularly.  The examiner stated this does not represent an increase in the treatment needed to manage his symptoms, and taken together, there does not appear to have been an increase in the severity of the Veteran's PTSD symptoms since the last VA examination in October 2009.  

After review of the evidence for the entire appeal period, including lay testimony, the Board finds that the probative medical and lay evidence of record shows that the frequency, duration, and severity of the Veteran's psychiatric symptoms demonstrate occupational and social impairment with reduced reliability, and productivity.  Specifically, his psychiatric disability was manifested by chronic sleep impairment due to nightmares and flashbacks, hyper startle response, hypervigilance, and self-isolating behavior.  He had good relationships with his family, enjoys part-time employment, and participates in recreational activities such as hiking, hunting, and archery.  In evaluating all of the evidence of record, throughout the appeal period, the Board finds that his disorder more nearly approximates a 50 percent rating.

However, the Board finds that the criteria for a rating greater than 50 percent were not met or approximated at any time during the appeal period.  The Board acknowledges the Veteran's and his wife's assertions of an increase in nightmares, problems with patience, and his preference to be alone in his work and hobbies; however, these symptoms are contemplated in the disability rating the Veteran currently has.  The Board finds that the evidence does not show that the psychiatric symptomatology resulted in deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  Specifically, the Veteran has no evidence of suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships or other symptoms approximating such a level of disability.  Socially, while the Veteran does engage in isolating behavior he reports good relationships with his significant other, his daughters, and his siblings, enjoys his part-time job as a maintenance worker, and participates in various hobbies.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 50 percent during the appeal period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an extraschedular referral is warranted for the Veteran's PTSD disability.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The rating criteria fully contemplate the Veteran's disability as noted above.  His symptomatology has consisted of chronic sleep impairment due to nightmares and flashbacks, difficulty concentrating, hypervigilance, exaggerated startle response, feeling jumpy, and social distancing.  These symptoms are contemplated in the rating criteria; therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).  The Board also points out that it need not find the presence of all, or even any, of the enumerated symptoms from the rating criteria to assign a particular rating.

In this case, the Veteran also has separate ratings for bilateral hearing loss and tinnitus.  He has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.  In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


